 In trie Matter of UNITED FUR MANUFACTURERS ASSOCIATION, INC.andAMERICAN FEDERATIONOF FUR- WORKERS, LOCAL,22358`CaseNo. R-3085.-Decided August 19, 1944Investigation and Certification of Representatives:consent election vacated andset aside where employer interfered with its conduct.'Mr. Frederick R. Livingston,for the Board.Mr. Joseph J. Bernstein,of New York City, for the Company.Mr. Gustave A. Gerber,of New York City,for Local 22358.Leider,Witt & Carnmer,byandMr.Harold I. Cammer,of New York City, for Local 70.Mr. Louis Cokin,of counselto the Board.DECISIONANDORDERSTATEMENT,OF THE CASEUpon petition and amended petition duly filed by'American Fed-eration of Fur Workers, Local 22358, A. F. of L., herein called Local22358,'alleging that a question' affecting commerce had-arisen con-cerning the representation of employees of United Fur Manufac-turers Association, Inc., New York City, herein called the Company,theNational Labor Relations' Board provided for an appropriatehearing upon due notice before'James'C: Paradise; Trial Examiner.Said hearing was held at New York City on September 25, 1941.The Company, Local 22358, and Greek Fur Workers Union, Local 70,C. J. 0., herein called Local 70, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.There-after, before-any decision was rendered oii-the record, the Company,Local 22358 and Local 70, entered into a "Stipulation for CertificationUpon Consent Election."Pursuant to the stipulation, an electionby secret ballot was -conducted on November 13,,1941, under thesupervision, of the Regional Director for the Second Region (New'York City).On December 19, 1941, the Regional Director,, acting,pursuant to Article III, Section 9, of National Labor Relations43 N. L.R. B., No. 60.369481039-42-vol: 43-24 370DECISIONS OF NATIONAL LABOR RELATIONS BOARD,',Board Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report.As to the, balloting and its results, the Regional Director reportedas follows:Total on eligibility list_________________485Total ballots cast-------------------------------------------462Total ballots challenged--------------------------------------20Total blank ballots-----------------------------------------1Total void.ballots-------------------------------------------1Total valid votes counted----------------------------------440Votes cast for Greek Fur Workers Union, Local 70,'C I. OVotes cast for American Federation of Fur Workers, A. F. of213L.,Local 22358----------------------------------- 222Votes cast for neither union -------------------------- '------5The Regional Director recommended that the challenges to 13 ofthe ballots be overruled and that, the challenges to 7 of the ballotsbe' sustained.to 'the Election Report, objecting to the Regional Director's rulingwith respect to 2 of the challenged ballots.On the same day Local70 filed objections to the conduct of the election and the Election'Report, alleging that the Company had`interfered with the conductof the election and protesting various rulings on challenged ballots.On January 29, 1942, the Board, having duly considered the-Elec-tionReport and the objections, concluded that the, objections 'raisedsubstantial material issues with respect to the conduct of the ballotand'issued an order directing a hearing on objections.Said hearingon objections was held at New, York City, on May 25, 26, .27, 'and28, '1942, before Henry. J. Dent, Trial Examiner.The Company,Local 22358, and Local 70 appeared, participated, and were, affordedfull opportunity to be heard, to examine and, cross-examine wit-nesses, and to introduce evidence bearing on the issues., The TrialExaminer's rulings made at the hearing are free from prejudicialerror, and are -hereby affirmed.On July 1 and -2, 1942, respectively,Local 22358 and Local 70: filed briefs.On, July 2- and 13, 1942,respectively, Local 22358 and Local 70 filed reply briefs.All briefshave been duly considered by the Board.iFINDINGS OF FACTSeveral witnesses testified at the hearing on objections that super-visory officials of constituent firms making up the Company haddirected them how to vote on election day.Anastasia,Moraitowtestified that the day before the election she was told by the, "boss',,son" "Don't vote for Local 70, vote for 23rd Street."All parties UNITED FUR MANUFACTURERS ASSOCIATION, INC.371agreed that 23rd Street refers to Local 22358.Helen Lewis testi-fied that on the night of the election the three partners of the firmfor which she worked pointed to sample ballots posted in the plantand instructed the employees "not to forget to vote for the A. F. of L."Alex Zerbas testified that the day before the election the proprietor-of the firm for which he worked told him to vote for the 23rd Streetorganization.Isadore Gertzer testified that his foreman on the daypreceding the election instructed him to vote for the A. F. of L.Two other witnesses called by Local 70 testified that the owner ofone of the firms involved herein instructed the floor boys'to vote forthe A. F. of L. Steve Zografaikis testified that the proprietor ofthe shop in which he,worked called Local 70 "a bunch of communistsand racketeers."He testified that his boss also stated that if Local22358 won the election better conditions would prevail in the plantand that the-employees would have year around jobs. James Tri-couke testified that he was told on the day before the election by theproprietor of the firm for which he worked "You are a very youngfellow and we should like to have you work here with us and wethink the A. F. of L. should win this c_oniing election."The Company did not present any witnesses at the hearing onobjections, none of the persons alleged to have made the remarks setout above appeared at the hearing, nor was any of the above testi-mony controverted.We accept the testimony as true.We find that by the remarks above described the Company inter,fered with and coerced its employees in the exercise of their rightto self-organization and to collective bargaining through representa-tives of their own choosing.As a consequence; the election of Novem-ber 13, 1941, does not reflect the free choice of the employees andmust be set aside. In the circumstances no purpose will be servedby ruling upon the challenged ballots.-ORDERIT IS HEREBY-ORDERED that the election of November 13, 1941; con-ducted among the employees of United Fur Manufacturers Associa-tion, Inc., New York City, and the results thereof, be, and they herebyare, vacated and set-aside.MR. GERARD D. REIL Y took no part in the consideration of theabove Decision and Order.